DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10744379. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 15 of the instant application do not claim the striking face being non-planar.  Thought not claimed, the limitations of claims 1 and 15 the instant application are encompassed by claims 1 and 15 of US Patent 10744379.  In light of the above, one having ordinary skill in the art would have found claims 1 and 15 of the instant application to be anticipated by claims 1 and 15 of US Patent 10744379.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10052535 in view of Cadorniga (USPN 5465969). US Patent 10052535 claims the same subject matter except for the rear surface of the striking face being covered by the filler.  Cadorniga discloses a club head having a face, sole, top and rear portions forming a cavity therein between.  Cadorniga also discloses a filler material filling the cavity made of a first and second material.  The second material is discloses as being glass bubbles. Since the filler fills .
Claims 1 and 5-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 7-12 of U.S. Patent No. 10173108 in view of Cadorniga (USPN 5465969). US Patent 10173108 claims the same subject matter except for the rear surface of the striking face being covered by the filler.  Cadorniga discloses a club head having a face, sole, top and rear portions forming a cavity therein between.  Cadorniga also discloses a filler material filling the cavity made of a first and second material.  The second material is discloses as being glass bubbles. Since the filler fills the entire cavity, the filler would inherently cover the rear surface of the striking face.  One having ordinary skill in the art would have found it obvious to have the rear surface covered by the filler, as taught by Cadorniga, in order to reduce the hitting sound of the club head.
Claims 1 and 5-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10653930 in view of Cadorniga (USPN 5465969). US Patent 10653930 claims the same subject matter except for the rear surface of the striking face being covered by the filler.  Cadorniga discloses a club head having a face, sole, top and rear portions forming a cavity therein between.  Cadorniga also discloses a filler material filling the cavity made of a first and second material.  The second material is discloses as being glass bubbles. Since the filler fills the entire cavity, the filler would inherently cover the rear surface of the striking .
Claims 1 and 11-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9808685 in view of Cadorniga (USPN 5465969). US Patent 9808685 claims the same subject matter except for the rear surface of the striking face being covered by the filler.  Cadorniga discloses a club head having a face, sole, top and rear portions forming a cavity therein between.  Cadorniga also discloses a filler material filling the cavity made of a first and second material.  The second material is discloses as being glass bubbles. Since the filler fills the entire cavity, the filler would inherently cover the rear surface of the striking face.  One having ordinary skill in the art would have found it obvious to have the rear surface covered by the filler, as taught by Cadorniga, in order to reduce the hitting sound of the club head.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN A HUNTER whose telephone number is (571)272-4411. The examiner can normally be reached on Monday through Friday from 7:30AM to 4:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached at telephone number 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALVIN A HUNTER/Primary Examiner, Art Unit 3711